Citation Nr: 1738599	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to service connection for chronic lymphocytic leukemia (CLL). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1953 to May 1957.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the Veteran's April 2013 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge in Washington, DC.  However, in a May 2017 communication, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to service connection for prostate cancer, basal cell cancer, lymphoma, asthma, and melanoma have been raised by the record in July 2012 and January 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

I. Treatment Records 

The record contains VA treatment records from the VA Medical Center (VAMC) in Lebanon, Pennsylvania until June 2011.  However, there is a single VA audiology note from the VAMC in Martinsburg, West Virginia, dated in September 2015.  In June 2017, the Veteran's representative requested that any relevant records from the Martinsburg VAMC be associated with the Veteran's claims file.  Thus, it appears there may be outstanding relevant treatment records from this facility and outstanding records from the Lebanon VAMC since June 2011.  On remand, any outstanding VA treatment records should be obtained. 

Regarding medical records for the Veteran's claimed CLL disability, the Veteran identified that he received treatment from at least five providers for his CLL condition.  See January 2017 Statement.  The Veteran also received treatment for his CLL condition at Kaiser Permanente and Virginia Hematology & Oncology Associates.  Some of the providers identified in the Veteran's January 2017 statement are associated with these facilities; however, the record does not appear to contain complete records from these facilities or from all identified private treatment providers.  On remand, an attempt should be made to obtain any identified relevant private treatment records. 

II. VA Examination 

The Veteran has not been afforded a VA examination to determine the nature, extent, and etiology of his CLL.  The following four factors should be considered when determining whether VA is required to provide a VA medical examination or a medical opinion: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain chronic diseases were manifested during an applicable post-service presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Veteran has a current diagnosis of CLL; thus, he has a disability.  See January 2012 Kaiser Permanente Office Visit Note.  The Veteran identified that he was exposed to various chemicals as a result of being a firefighter in-service.  See January 2013 Statement.  Specifically, he reported being exposed to burn pits and solvents such as trichloroethylene (TCE), jet fuel, paint thinner, and tetra chloride.  The Veteran is competent to provide evidence regarding the facts and circumstances of what he experienced in service.  The Veteran's DD 214 lists his military occupational specialty as Firefighter and reflects that he took a course in fire and crash rescue.  The Board finds the Veteran's statements regarding exposure to chemicals to be credible, as they are consistent with the circumstances of his service as reflected by his service records.  Thus, there is evidence of an in-service event.  There is also an indication that the Veteran's CLL may be linked to his exposure to chemicals.  A January 2012 note from a private provider lists CLL and chemical exposure together and the Veteran has submitted a Mayo Clinic summary of CLL which indicates that chemical exposure is a risk factor for CLL.  Additionally, the Veteran has stated that his treating providers have told him that CLL can arise from being exposed to chemicals at a young age.  Based on this evidence and the low threshold for the third factor, the Board concludes there is an indication that the Veteran's CLL may be associated with his service.  Lastly, there is insufficient competent medical evidence of record to make a decision on the claim due to a lack of an etiology opinion.  Thus, on remand, the Veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records from June 2011 to the present, to include from the VAMCs in Martinsburg, West Virginia and Lebanon, Pennsylvania.  

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any identified relevant private medical records, to include from Kaiser Permanente, Virginia Hematology & Oncology Associates, and the providers identified in the Veteran's January 2017 statement.  All attempts to secure these records must be documented in the record.  

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in items (1) and (2), schedule the Veteran for a VA examination to address the nature and etiology of his claimed CLL.  Provide the claims file, to include a copy of this remand, to an appropriate medical professional.  

After examination of the Veteran and a review of the claims file, the examiner should provide an opinion on the following question: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's CLL was caused by his in-service exposure to burn pits and chemicals, to include tetrachloride and solvents such as TCE and paint thinners?  The examiner is also asked to discuss the Mayo Clinic article submitted by the Veteran.   

For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding being exposed to chemicals in-service as a firefighter.  See January 2013 Statement.  

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

